Citation Nr: 1505892	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus (DM) type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to June 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim of entitlement to an increased rating for DM type II, currently evaluated as 20 percent disabling.   

In May 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

A total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In August 2010, the Veteran filed a claim for TDIU.  However, in a December 2010 rating decision, the RO denied the TDIU claim, and the matter was not appealed by the Veteran.  Therefore, the issue of entitlement to TDIU is not before the Board for consideration.

The issue of erectile dysfunction has been raised by the record in a November 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).






FINDING OF FACT

Throughout the period of the appeal, the Veteran's DM type II has required a restricted diet, the use of insulin, and oral hypoglycemic agents, but no regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected DM type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.119 Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

II. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for DM type II represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in an August 2010 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Also, the VA examinations of the Veteran's DM type II in August 2010 and October 2012 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully and informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Also, 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran was granted service connection for diabetes mellitus in a June 2006 rating decision and an initial rating of 20 percent was assigned under Diagnostic Code 7913, effective October 27, 2005.  The current appeal arises from a claim for an increased rating received at the RO in June 2010. 

Diabetes mellitus is rated under 38 C.F.R. §4.119, Diagnostic Code 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when requiring more than one daily injection of insulin, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities), along with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 of Diagnostic Code 7913 instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  It is specifically defined in the text of the regulation when defining the criteria of the assignment of a 100 percent rating. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).

The Veteran has been granted separate evaluations of 20 percent for peripheral neuropathy of the left upper extremity, 30 percent for peripheral neuropathy of the right upper extremity, and a noncompensable rating for palsy of the 6th cranial nerve that are all acknowledged to be related to his diabetes mellitus.  He is also separately rated at 20 percent each for peripheral neuropathy of the right lower extremity and left lower extremity.  He has not indicated any disagreement with these evaluations.  Although the rating criteria allow the Board to take jurisdiction of diabetic complications as part of an increased rating for DM claim, the Board finds that such is not warranted in this case.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).  As the RO has adjudicated the peripheral neuropathy claims and the palsy of the cranial nerve claim and the Veteran has not appealed these determinations, the Board does not have jurisdiction over these issues and they will not be addressed herein.

The Veteran contends in his November 2011 notice of disagreement that he has regulation of activities due to diabetes that consist of no longer being able to drive semi-trucks, not being able to walk more than a city bock, no longer being able to hunt or fish, and no longer being able to perform home repairs or maintenance.  He is seeking a 40 percent disability rating.  He stated in his May 2014 Board hearing that he is on a restricted diet, and takes insulin.  He alleged his activities are limited because he has swelling in his left leg and cannot exercise properly.  He has a fallen arch and his leg swells twice as big as the other. He further noted he has not been hospitalized lately for his diabetes.  

The Veteran was afforded a VA examination in August 2010 that revealed that the Veteran's diabetes is controlled with oral and insulin medications, and a controlled diet.  The VA examiner stated the Veteran has had no episodes of ketoacidosis or hyperglycemia requiring hospitalization and he "does not need to limit his activities to avoid hypoglycemia."  

The Veteran was afforded another VA examination in October 2012 that revealed the Veteran was again managed by a restricted diet, oral hypoglycemic agent, and was prescribed insulin.  The examiner further found the Veteran did not require regulation of activity.  The examiner noted the Veteran did not have any episodes of ketoacidosis or hypoglycemic reactions over the past 12 months that required hospitalization.  

In addition, VA treatment records likewise failed to reveal factors such as ketoacidosis, or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or regulation of activities.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that rating in excess of 20 percent for DM type II must be denied.  While the record reflects that the Veteran's diabetes is insulin dependent, treated with a diet, and requires an oral hypoglycemic agent, this disorder has not required that the Veteran regulate his activities.  Both VA examiners stated the Veteran does not require regulation of activities as part of medical management of DM type II.  Furthermore, he has not suffered any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, which are required to assign a 60 percent rating.  Thus, a rating higher than 20 percent under Diagnostic Code 7913 is not warranted.

The Board acknowledges the Veteran's assertion in his November 2011 notice of disagreement and in his May 2014 Board hearing that his activities were regulated due to diabetes.  The Veteran's assertions that he is no longer able to drive semi-trucks, able to walk more than a city bock, able to hunt or fish, able to perform home repairs or maintenance, and cannot exercise properly.  To the extent that the Veteran complained of symptoms associated with the upper and lower extremities, the Board notes that in a December 2010 rating decision, the RO separately rated the complications of peripheral neuropathy, and the Veteran has not disagreed with the ratings assigned.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  To assign additional compensation for any manifestations of his peripheral neuropathy under Diagnostic Code 7913 would constitute impermissible pyramiding.  See generally, 38C.F.R. § 4.14.  

In this case, the Veteran is competent to report the symptoms he associates with his diabetes because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating diabetes mellitus to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated and the August 2010 and October 2012 VA examiners found the Veteran did not have to limit his activity due to his diabetes mellitus.  

The Board has considered whether there are any other complications of diabetes mellitus that should be separately rated.  The October 2012 VA examiner found that peripheral neuropathy was the only complication of the Veteran's diabetes mellitus.  Thus, as discussed above, the Board concludes separate ratings may not be assigned for compensable complications under any other diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetes mellitus is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  The Veteran's disability requires medication and a restricted diet, which is contemplated by the schedular criteria.  Higher evaluations contemplate regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or regular visits to a diabetic care provider, loss of weight and strength, or complications that would be compensable if separately evaluated, manifestations not currently shown.  The evidence, including the Veteran's statements, does not indicate that the Veteran's manifestations are not contemplated by the schedular criteria.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 20 percent for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 20 percent for DM type II is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


